DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 09/20/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the combination of Joseph, Klein, and Hung fail to disclose “wherein the gas supply system and the microbioreactors are configured to have a flow resistance of the each microbioreactor higher than flow resistances in a remainder of the gas supply system to the each microbioreactor by at least a factor of 50” because the limitation that a flow resistance of the each microbioreactor is higher than flow resistances in a remainder of the gas supply system to the each microbioreactor by at least a factor of 50 is a structural limitation that causes a change in performance of the claimed article, the examiner disagrees.
As previously noted, claim 1 does not provide any structural limitation(s) that allow a flow resistance of the each microbioreactor higher than flow resistances in a remainder of the gas supply system to the each microbioreactor by at least a factor of 50. While applicant intends for the device to operate such that a flow resistance of the each microbioreactor higher than flow resistances in a remainder of the gas supply system to the each microbioreactor by at least a factor of 50, the examiner acknowledges that there is nothing intrinsically wrong with defining something by what is does however, a definition cannot substitute for structural limitations and/or written description. In other words, the recitation of a desired amount of flow resistance does describe what an 
Thus, the examiner maintains that the device disclosed by Joseph in view of Klein and Hung is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Joseph in view of Klein and Hung is capable of providing the operating conditions as discussed above.
Finally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  
In this case, since claim 1 does not disclose a fluidic circuit within the gas supply system and the microbioreactor with any specific size limitations, it would be necessary and thus obvious to one of ordinary skill to look to the intended use of the device (microbioreactor) to optimize (scale up or scale down) the size of the inlet opening for its intended purpose. Specifically, optimizing the size of the inlet opening would provide one of ordinary skill in the art a means to control the flow rate and type of flow (e.g. laminar or turbulent). In other words, absent unexpected results, since it has been held that where the general conditions of a claim are disclosed in the prior 
In response to applicant’s argument that the combination of Joseph, Klein, and Hung fail to disclose “the inlet opening to the each microbioreactor affords the flow resistance of the each microbioreactor” because the prior art of record does not teach or suggest the limitation that the flow resistance of the each of the microbioreactors is afforded by the inlet opening, the examiner disagrees.
It is to be noted that the claim 1 does not provide any limiting structure to the claimed inlet opening. Therefore, while Joseph as modified does not explicitly disclose the specific size of the inlet opening(s), it would be necessary and thus obvious to one of ordinary skill to look to the intended use of the device (microbioreactor) to optimize (scale up or scale down) the size of the inlet opening for its intended purpose. Specifically, optimizing the size of the inlet opening would provide one of ordinary skill in the art a means to control the flow rate and type of flow (e.g. laminar or turbulent). In other words, absent unexpected results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A). Additionally, the correlation between inlet size and flow resistance is a basic principle of physics that would have been well known to one of ordinary skill in the art and applicant has provided no evidence that the prior art would perform differently. Attorney arguments are not evidence and that any evidence of supposed inoperability of the prior art must be supported by, preferably non-opinion, evidence. MPEP § 716.01(c)(II).

Withdrawn Rejections
After further review, the rejection of Claim 1 and its dependents rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
Drawings
The drawings are objected to because element 15 of Fig. 1 has been relocated from its original location within the fluidic channel to another location as attempt to overcome the examiner’s arguments as presented in the Advisory action mailed on 03/12/2021. Furthermore, it appears that applicant was not in possession of the invention as shown in Fig. 1 of the replacement drawings filed on 09/20/2021 and has therefore, introduced new matter. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-10, 12 and 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph US 2010/0009335 et al. (hereinafter Joseph) in view of Klein et al. (hereinafter Klein) US 2005/0176155 and Hung et al. (hereinafter Hung) US 2007/0275455.
Regarding Claim 1, Joseph discloses a device for determining and monitoring a physiological state of microbial cultures in each individual microbioreactor of a plurality of microbioreactor on a microtiter plate, comprising: a shaker device for shaking the microtiter plate as discussed in at least paragraph 128, the gas supply system suitable for purging a gas space of each microbioreactor with a stream of purge gas through respective inlet openings and outlet openings (ports) for the each microbioreactor in a purging phase as discussed in at least paragraphs 17 and 22, a shut-off device (ports may also include one or more valves controlling the opening/closing of the port. The outlet for the port within the well may be located in any appropriate position, including the upper portion of the wall of the well so as not to disturb cultures growing at or near the bottom of the well; paragraphs 63-64, 69 and 123) arrangeable directly on each microbioreactor and suitable for interrupting the stream of purge gas, and a measuring device (sensor) configured to detect the physiological state of the microbial culture in each individual microbioreactor as discussed in at least paragraphs 124-126 and 190.
Regarding the flow resistance afforded by the inlet opening, while Joseph as modified does not explicitly disclose the size of the inlet openings, it would be necessary and thus obvious to one of ordinary skill to look to the intended use of the device (microbioreactor) to optimize (scale up or scale down) the size of the inlet opening for its intended purpose. Specifically, optimizing the size of the inlet opening would provide one of ordinary skill in the art a means to control the flow rate and type of flow (e.g. laminar or turbulent). In other words, absent unexpected results, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Joseph does not explicitly disclose wherein the gas supply system comprises a gas distribution system further comprises a central delivery line, which extends from a purge gas feed-in to a subdistribution arranged on the microtiter plate for conducting the purge gas to and from the inlet openings and the outlet openings.
Klein discloses a well plate reactor comprising a gas distribution system [300] further comprising a central delivery line [304/310], which extends from a purge gas feed-in (gas inputs, 302) to a subdistribution [112] arranged on the microtiter plate [100] as shown in Figs. 3A and 3B for conducting the purge gas to and from the inlet openings and the outlet openings as discussed in at least paragraphs 59-60 and 80-82.
It would have been obvious to one or ordinary skill in the art to modify Joseph with a gas manifold as taught by Klein in order to offer a centralized location for connecting multiple valves with in a system thereby streamlining the automated preparation and delivery of the media gases as disclosed in Joseph (see paragraphs 184-185) which helps to maintain proper pH throughout experiment.
Joseph discloses wherein the shutoff device includes an inlet valve. However, Joseph does not explicitly disclose a valve seat surrounding the inlet opening and a pneumatically actuated shut-off membrane for opening and closing the inlet opening.
Hung discloses a valved microfluidic device comprising a valve seat (recesses, 1330 and 1332) surrounding a first and second channel (inlet) and a pneumatically actuated shut-off membrane (The recesses are voids into which the side walls of the channels (secondary thereby operate as part of the valve) for opening and closing the inlet opening as discussed in at least paragraphs 17, 22, 82 and 88.
It would have been obvious to one or ordinary skill in the art to modify Joseph with a valve seat and a pneumatically actuated shut-off membrane as taught by Hung in order to provide a low friction system that can sustain overloaded pressure conditions, thus ensuring that the micro-environment of the tissue cell culture is properly regulated. 
As to the intended use limitations (wherein the gas supply system and the microbioreactors are configured to have a flow resistance of the each microbioreactor higher than flow resistances in a remainder of the gas supply system to the each microbioreactor by at least a factor of 50, whereby the stream of purge gas in the purging phase is substantially equal in all of the microbioreactors, wherein the inlet opening to the each microbioreactor affords the flow resistance of the each microbioreactor), the device disclosed by Joseph in view of Klein and Hung is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Joseph in view of Klein and Hung is capable of providing the operating conditions as listed in the intended use section of the claim.
Furthermore, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. 
Regarding Claim 4, Joseph does not explicitly disclose a flow-controlling component arranged in the central delivery line.

It would have been obvious to one or ordinary skill in the art to modify Joseph with a valve, arranged in the central delivery line as taught by Klein in order to offer a centralized location for connecting multiple valves within a system, thereby streamlining the automated preparation and delivery of the media gases as disclosed in Joseph (see paragraphs 184-185) which helps to maintain proper pH throughout experiment.
Regarding Claim 5, Joseph discloses wherein the gas supply system includes a wash bottle (supply bottle) arranged in the central delivery line as discussed in at least paragraph 21.
Regarding Claim 7, Joseph discloses wherein the shutoff device includes an outlet valve However, Joseph does not explicitly disclose a valve seat surrounding the inlet opening and a pneumatically actuated shut-off membrane for opening and closing the inlet opening.
Hung discloses a valved microfluidic device comprising a valve seat (recesses, 1330) surrounding the outlet opening and a pneumatically actuated shut-off membrane (secondary membrane) for opening and closing the outlet opening as discussed in at least paragraphs 17, 22, 82 and 88.
Regarding Claim 8, Joseph does not explicitly disclose a pressure chamber.
Hung discloses wherein a pressure chamber (primary membrane) which can be acted upon by underpressure and/or overpressure, and which is configured for simultaneous pneumatic actuation of the shut-off membrane of several inlet valves, is arranged on the side of the shut-off membrane of several inlet valves that faces away from the valve seat as shown in FIG. 13A and discussed in at least paragraphs 82 and 88.

As to the limitation “simultaneous pneumatic actuation of the shut-off membrane of several inlet valves”, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 9, Joseph does not explicitly disclose a pressure chamber.
Hung discloses wherein a pressure chamber (primary membrane) which can be acted upon by underpressure and/or overpressure, and which is configured for simultaneous pneumatic actuation of the shut-off membrane of several outlet valves, is arranged on the side of the shut-off membrane of several outlet valves that faces away from the valve seat as shown in FIG. 13A and discussed in at least paragraphs 82 and 88.
Thus, it would have been obvious to one of ordinary skill in the art incorporate the pressure chamber as arranged by Hung into the device of Joseph in order to provide an emergency release mechanisms (e.g., overpressure release valves) as discussed in paragraphs 17 and 63 of Joseph.
As to the limitation “simultaneous pneumatic actuation of the shut-off membrane of several outlet valves”, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Claim 10, Joseph discloses wherein the shutoff devices of all the microbioreactors are identical as discussed in at least paragraphs 17 and 21-22.
Regarding Claim 12, as to the intended use limitations (i.e., controlling the flow resistance of all the microbioreactors), the device disclosed by Joseph in view of Klein and Hung is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure, the device of Joseph in view of Klein and Hung is capable of providing the operating conditions as listed in the intended use section of the claim.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 16, Joseph discloses wherein at least a portion of the measuring device for detecting at least one parameter of the microbial culture representative of the respiration activity is arranged in each microbioreactor as discussed in at least paragraph 22.
Regarding Claim 17, Joseph discloses wherein the measuring device comprises: at least one passive measuring (indicator) element arranged in each microbioreactor as discussed in at least paragraph 123, a measurement signal of the at least one passive measuring element changing as a result of a change of respiration activity, transducers as discussed in at least paragraphs 93 and 168 for converting the measurement signals to electrical signals. While Joseph does not explicitly disclose transmission lines, paragraph 93 discloses “sensors located within the wells may be ‘read’ (e.g., sensed) by one or more transducers located outside of the wells”. Thus, it is the position of the Office that Joseph suggests transmission lines for transmitting the measurement signal between each passive measuring element and one of the transducers.
Claim 18, Joseph discloses wherein each the at least one passive measuring element as discussed in at least paragraph 123 is arranged permanently on a transparent surface as discussed in at least paragraph 70 of the microbioreactor and reacts to changes of the gas concentration in the gas interior by changing the emitted electromagnetic radiation, and wherein each of the transducers is designed as an optoelectronic component as discussed in at least paragraphs 95 and 168.
Regarding Claim 19, Joseph does not explicitly disclose an optical multiplexer. 
Klein discloses an optical multiplexer [276] with first ports and second ports, and transmission lines [272] are connected to the first ports of the optical multiplexer and the transducers [282/286] are connected to the second ports of the optical multiplexer as discussed in at least paragraph 78 and shown in FIG. 14.
It would have been obvious to one or ordinary skill in the art to modify Joseph with an optical multiplexer as taught by Klein to provide selected wavelengths of light as required by Joseph (see paragraphs 22, 100 and 125) to allow analysis of culture samples/labels comprising varying biological/material properties, in order to provide excitation at selected wavelengths to induce a detection signal.
As to the number of the passive measuring elements and the number of the transmission lines, it would have been obvious to one having ordinary skill in the art to provide an adequate number of passive measuring elements and transmission lines since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04(VI)(B).
As to limitation “wherein measurement signals lying at different first ports can be switched through in succession to one of the second ports”, it is noted that apparatus claims cover what a 
Regarding Claim 20, Joseph discloses wherein each of the transducers comprises a modulatable light source as discussed in at least paragraphs 97, 100 and 120 and an optoelectronic sensor (detector/sensor, paragraphs 95, 97, 125 and 168).
As to the “modulation frequencies” limitation, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 21, Joseph discloses wherein all of the shut-off devices are integrated in a cover (lid) that can be fitted onto the microtiter plate as discussed in at least paragraph 61.
Regarding Claim 22, Joseph discloses the subdistribution (ports) for the purge gas is integrated in a cover that can be fitted onto the microtiter plate as discussed in at least paragraphs 61-65. Joseph also disclose that in general the lid may include any of the features described herein as part of the multi-well slide (e.g., ports into/out of the wells). 
Joseph does not explicitly disclose the size of the inlet opening being defined by a cross-section. However, it has been held that such a modification would require a mere change in size or dimension of the device, i.e. cross sectional area, which would have been obvious to one of ordinary skill in the art at the time of invention because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where 
Regarding Claim 23, Joseph discloses in paragraph 61 that “(i)n general the lid may include any of the features described herein as part of the multi-well slide (e.g., ports into/out of the wells)”. 
Joseph does not explicitly disclose a pressure chamber.
Hung discloses wherein a pressure chamber (primary membrane) which can be acted upon by underpressure and/or overpressure as discussed in at least paragraphs 82 and 88.
Thus, it would have been obvious to one of ordinary skill in the art incorporate the pressure chamber as taught by Hung into the lid (cover) of Joseph in order to provide an emergency release mechanisms (e.g., overpressure release valves) as discussed in paragraphs 17 and 63 of Joseph.
Regarding Claim 24, Joseph does not explicitly disclose a sterile barrier arranged between the microtiter plate and the cover. 
However, since Joseph teaches the use of a filter in order to prevent contamination by preventing cells (e.g., bacteria, etc.) or particulate matter from passing through the port into or out of the wells as discussed in paragraph 66. It would have been obvious to one or ordinary skill in the art to arrange a filter between the microtiter plate and the cover (lid) to prevent contamination by preventing cells (e.g., bacteria, etc.) or particulate matter from passing through the opening of the microbioreactor(s).
Regarding Claim 25, Joseph discloses a barrier (filter) arranged between the inlet opening and outlet opening of each microbioreactor as discussed in at least paragraphs 17 and 66.

Regarding Claim 26, Joseph discloses the shaking device for shaking the microtiter plate includes a shaker tray as discussed in at least paragraph 128.
Regarding Claim 27, Joseph discloses wherein the cover is composed of a plurality of interconnected plates as discussed in at least paragraph 61.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796